Citation Nr: 1040934	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 28, 2007, 
for the award of a 100 percent rating for a service-connected 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to December 
2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from the September 2005 
rating decision that granted service connection for a psychiatric 
disability and assigned a 50 percent evaluation.

2. A claim for an increased rating for the Veteran's psychiatric 
disorder was received on February 28, 2007.

3. There is no medical evidence showing that the psychiatric 
disability warranted a 100 percent evaluation at any time during 
the year prior to February 28, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
2007, for the assignment of a 100 percent evaluation for 
psychiatric disability have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an earlier effective date, in cases 
where the claim has been granted and an effective date have been 
assigned, the typical claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 
473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

In any event, the Board notes that, prior to initial award of the 
total rating for a psychiatric disability, the Veteran was 
informed how effective dates are assigned.  He was then notified 
that the 100 percent rating was awarded with a specific effective 
date assigned and informed how to appeal that decision, and he 
did so.  He was provided a statement of the case that again 
advised him of the applicable law and criteria required for an 
earlier effective date, and the claim was readjudicated in an 
August 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Additionally, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim, such as affording the opportunity to 
give testimony at a personal hearing.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various points in 
time and application of governing law to those findings, and 
generally further development of the evidence is not necessary 
unless it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claims at this time.

Earlier Effective Date of the 100 percent Rating

Historically, it is noted that by rating action in September 
2005, the RO granted service connection for major depressive 
disorder and assigned a 50 percent evaluation effective the day 
after discharge from service, based in part on findings and 
complaints documented in an August 2005 examination record.  The 
Veteran did not appeal the decision.

On February 28, 2007, VA received a claim for "service connected 
disability evaluation for PTSD," which VA treated as a claim for 
an increased rating for the service-connected psychiatric 
disability.  Thereafter, a VA examination was conducted, and 
medical records identified by the Veteran were obtained.  By 
rating action in October 2007, the RO denied an increased rating 
for the psychiatric disability.  The Veteran disagreed with the 
decision.  By rating action in April 2008, the RO characterized 
the service-connected psychiatric disability as major depressive 
disorder with posttraumatic stress disorder and awarded a 100 
percent rating, effective February 28, 2007, the date of the 
receipt of the claim for increase.  The Veteran then appealed the 
effective date assigned, contending that the 100 percent rating 
should be effective from the date of his discharge from service.  
Thus, the question for consideration is whether an increased 
rating prior to February 28, 2007, is possible.

Effective dates for increases in compensation, which include 
assignments of TDIU, are assigned in accordance with 38 C.F.R. § 
3.400(o) (implementing 
38 U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, the 
effective date of an increase in compensation shall be the date 
of receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule 
applies, however.  If evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation, the effective date shall be the date of the 
factually ascertainable increase rather than the date of receipt.  
38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  
Generally then, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for an 
increased rating was received and, if possible, when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action from 
a claimant, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  The submission of certain medical records may 
constitute an informal claim for an increase in disability 
compensation.  38 C.F.R. § 3.155(a),  When considering "informal 
claims" based on medical records, the "date of claim" will be 
the date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, or 
other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

In this case, the most recent claim for an increased rating for a 
psychiatric disorder was received by the RO on February 28, 2007.  
There is no evidence of a pending claim prior to that date; thus, 
that date serves as the date of claim.

As noted above, the effective date with respect to an increase in 
disability will be no earlier than the date of claim unless the 
evidence demonstrates a factually ascertainable increase in 
disability within one year of the date of claim.  Thus, it is 
necessary to determine whether an increase in the psychiatric 
disability disorder became factually ascertainable sometime 
between February 28, 2006, and February 28, 2007.    

The Veteran's psychiatric disability is evaluated under the 
rating criteria for mental disorders.  Under this rating 
criteria, a 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  The 
"such symptoms as" language of the diagnostic codes for mental 
disorders in 38 C.F.R. § 4.130 means "for example" and does not 
represent an exhaustive list of symptoms that must be found 
before granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court 
also pointed out in that case, "[w]ithout those examples, 
differentiating a 30% evaluation from a 50% evaluation would be 
extremely ambiguous."  Id.  The Court went on to state that the 
list of examples "provides guidance as to the severity of 
symptoms contemplated for each rating."  Id.  Accordingly, while 
each of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

After review of the record, the Board finds that the evidence, 
which includes VA treatment records, does not suggest that a 100 
percent rating is warranted at any time between February 27, 
2006, and February 27, 2007.  The medical records dating during 
this time contain no findings of total impairment, and the 
reported symptoms do not approximate the disability picture 
created by the 100 percent rating.  There is no objective 
evidence of impairment in thought processes or speech; gross 
impairment in memory; disorientation; inability to perform 
activities of daily living; total isolation; loss of contact with 
reality; or grossly inappropriate behavior.  Additionally, the 
records do not report any delusions, inappropriate behavior, or 
homicidal ideation, and, although the Veteran reported occasional 
suicidal ideation, there is no evidence of intent or that the 
Veteran posed a persistent danger to himself or others.  


The Board acknowledges that the applicable evidence does reflect 
complaints of low energy/motivation, occasional suicidal 
ideation, and severe depression ("very depressed") and 
objective findings of poor insight and judgment and decreased 
memory.  These complaints and findings are duplicative of 
complaints and findings of record prior to February 27, 2007, 
however, to include those contained in the August 2005 VA 
examination record.  Thus, these complaints cannot service as 
evidence of an increase within the year prior to the date of 
claim.  

 In sum, the Board notes that it has carefully reviewed all 
medical records and has been unable to identify any 
correspondence or medical evidence subsequent to the April 2005 
rating decision and prior to February 28, 2007, which could be 
interpreted as an informal claim for an increased rating.  The 
Board has also found no objective evidence which would tend to 
show an "ascertainable" increase in the Veteran's psychiatric 
disorder in the year prior to February 28, 2007.  Accordingly, 
the Board concludes that the criteria for an effective date prior 
to February 28, 2007 for an increased rating to 100 percent for a 
psychiatric disability have not been met.


ORDER

An effective date earlier than February 28, 2007, for the award 
of a 100 percent rating for a psychiatric disability is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


